DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent   CN206929972U to Chen et al. in view of U.S. PG-Pub 2016/0138877 to Lang.
 Chen discloses a hearing system comprising:
A closed pipe (Catheter device (2), while shown open in figure 1 is connected to components as disclosed by paragraph [0066] to make a reciprocating cycle, thus a closed system) for flowing kerosene (liquid medium, while not specifically cited as kerosene is within the group of suitable liquids disclosed by paragraph [0065]), the closed pipe including an inner surface (inherently);
A pump (inherently present to provide flow per paragraph [0066]) being in fluid communication with the liquid medium in the closed pipe;


A plurality of heating assemblies (induction heating components (1)) each including an insulation cylinder (insulation layer (13)) put on a portion of the closed pipe, and a heating coil (high temperature insulated cables (15)) wound on the insulation cylinder for heating the liquid medium in the closed pipe; and
	An electric power source (power supply unit (9)) connected to the heating coil.
	Chen however fails to specifically disclose the power source being a plurality of power sources and the closed pipe including a plurality of lengthwise conductive ridges on the inner surface.
With respect to the plural power sources, examiner notes that each induction heating element has a temperature sensor therefore the single power source somehow has the ability to monitor and distribute heat to each heating component as necessary.    Therefore examiner assert that one skilled in the art would recognize it would have been obvious to one having ordinary skill I the art at the time the invention was made to utilize plural power sources each controlling their own respective induction heating component) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis co., 193 USPQ 8.
	With respect to the plurality of lengthwise conductive ridges, Lang teaches it’s known to provide a tubular member for heat transfer with longitudinal conductive ridges (first fin (10) and second fin (20)) which extend along the tube in a lengthwise manner [0012] as such modifications increase the surface area of the tube which more efficiently transfers heat to the medium within the tube.
	Therefore one skilled in the art would have found it obvious to modify the apparatus disclosed by Chen to include the heat transfer conductive ridges taught by Lang to improve the heat transfer characteristics of the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #3,740,965 to Kogel et al., U.S. Patent #6,065,957 to Kondo et al., U.S. Patent #5,320,071 to Valenti et al., U.S. PG-Pub 2006/0162912 to Prasad Nigam, and U.S. PG-Pub 2012/0074120 to Massold et al. disclose apparatuses with similar structures and components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649